IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


US BANK NATIONAL ASSOCIATION
AS TRUSTEE, ETC.,

             Appellant,

 v.                                                   Case No. 5D14-4033

JAMES W. LAIRD AND
KAREN A. CRANE, ET AL.,

             Appellees.

________________________________/

Opinion filed July 1, 2016

Appeal from the Circuit Court
for Osceola County,
Robert J. Pleus, Jr., Senior Judge.

Kimberly S. Mello, Jonathan S. Tannen, and
John A. Wirthlin, of Greenberg Traurig, P.A.,
Tampa, Michele L. Stocker, of Greenberg
Traurig, P.A., Ft. Lauderdale, for Appellant.

Thomas Erskine Ice, Amanda Lundergan and
Steven J. Brotman, of Ice Appellate, Royal
Palm Beach, for Appellees.


PER CURIAM.

      In this foreclosure case, Appellant challenges the final order entered following a

bench trial in which the trial court denied Appellant's request for the entry of a final

judgment of foreclosure and dismissed the action based upon Appellant's failure to
establish standing at the inception of the lawsuit and failure to satisfy a condition

precedent of providing notice of acceleration as required by paragraph 22 of the

mortgage. We reverse.

       We apply a de novo standard of review in determining whether a party has standing

to bring an action. Boyd v. Wells Fargo Bank, N.A., 143 So. 3d 1128, 1129 (Fla. 4th DCA

2014) (citing Dixon v. Express Equity Lending Grp., LLLP, 125 So. 3d 965, 967 (Fla. 4th

DCA 2013)). A party seeking foreclosure has the burden to establish that it had standing

at the time it filed the foreclosure complaint. Id. (citation omitted). Here, Appellant was

not the original lender. However, if the promissory note does not name the plaintiff as the

payee, the plaintiff may still foreclose if the note bears either a specific endorsement in

favor of the plaintiff or a blank indorsement. See Riggs v. Aurora Loan Servs., LLC., 36
So. 3d 932, 933 (Fla. 4th DCA 2010). Appellant attached to its complaint a copy of the

note and a copy of an allonge which contained a specific indorsement in favor of

Appellant. Appellant later filed with the court the original note and allonge in the same

condition as the copies attached to the complaint. This was sufficient to establish that

Appellant had actual possession of the note at the time the complaint was filed and,

therefore, had standing to bring the foreclosure action. See Ortiz v. PNC Bank, Nat’l

Ass’n, 188 So. 3d 923, 925 (Fla. 4th DCA 2016). Although Appellant's witness at trial did

not know the specific date that the indorsement was placed on the allonge, this is not

critical here because, logically, the indorsement had to have occurred prior to the

complaint being filed.

       As to the second basis for dismissing the action, the trial court essentially

concluded that Appellant's evidence at trial was insufficient to establish that it timely




                                            2
mailed notice of acceleration to Appellees. Paragraph 22 of the mortgage contains

various conditions precedent with which Appellant was required to comply before bringing

the foreclosure action, including that Appellant had to provide Appellees thirty days’ notice

of the default on the note and the right to reinstate the loan. The acceleration letter from

the loan servicer that was admitted into evidence was dated January 18, 2009, was

correctly addressed to Appellees' address, and provided the requisite thirty days’ notice

under paragraph 22. However, in its final order, the trial court noted that January 18,

2009, was a Sunday and found that the evidence presented by Appellant at trial regarding

the mailing of the letter was contradictory. Essentially, the trial court determined that the

evidence presented was not competent to establish that Appellant mailed the January 18

letter on Sunday, January 18. We disagree.

       Paragraph 15 of the mortgage permitted Appellant to send the notice letter in

question by first class mail. Appellant's primary witness at trial testified that the date on

the letter from the servicer of the note was the date the letter was drafted and mailed.

Also admitted into evidence were business records from the servicer indicating that the

letter was crafted and mailed on January 18, 2009. Although the witness later testified

that she was uncertain whether the servicer worked on Sundays, she clarified that she

did not work on weekends and never definitively testified that the servicer did not work on

Sundays. Thus, the evidence was not contradictory.

       Accordingly, we reverse the final order of dismissal and remand for a new trial.

       REVERSED and REMANDED.

SAWAYA, EVANDER and LAMBERT, JJ., concur.




                                             3